Adams, J.
1. statute of frauds: agreement tó pay ' debt of another. Two agreements are averred in the petition, one as made between the defendant and’ Yandevent, to pay the note as part of the consideration of the land, and the other as between the defendant, Yandevent,. and the plaintiff, to pay the note not only as'a part of the consideration of the land, but also in consideration of the release of the attachment. Neither agreement, we think, is within the statute of frauds. In either case the payment was to be made out of the consideration of the land, and in making such payment the defendant would be paying his own debt. In holding the agreements to be within the statute of frauds we think the court erred.
Whether the evidence is not such that judgment should have been for the defendant, notwithstanding the error, we do not determine. We deem it our province to pass merelyupon the question certified to us.
Reversed.